 Allow me to extend to you. Sir, on behalf of the Government and the people of the Republic of Suriname, our warm congratulations on your election as President of the General Assembly at its forty-first session. Your diplomatic skill and experience will undoubtedly contribute to a successful session.
I am pleased also to avail myself of this opportunity to pay a much deserved tribute to His Excellency Mr. Jaime de Pinies of Spain, who so ably presided over the General Assembly at its fortieth session.
I take this opportunity also to express the appreciation of my Government to the Secretary-General, His Excellency Mr. Javier Perez de Cue liar, for his untiring efforts in the interest of world peace, security aid international co-operation.
Approximately a year ago, we, the Member States of the United Nations, commemorated the fortieth anniversary of this world Organization. The anniversary provided us with an opportunity to review the Organization's performance over the past four decades and to rededicate ourselves to the purposes and principles of the Charter. We for our part re-committed ourselves on that occasion to endorsing any constructive proposal aimed at restructuring and streamlining the United Nations to bring the Organization more into line with current world realities in order to improve its effectiveness in the interest of peace and security.
My main reason for addressing the Assembly again this year is that since the commemoration of the fortieth anniversary of the United Nations last year, important developments have taken place in my country. From the start of our revolution, in February 1980, the representatives of my country, myself included, have tried painstakingly to keep the Assembly abreast of developments in Sur inane.
We consider it appropriate before discussing those national developments to focus our attention on some international issues, both global and regional, since many of those issues have a direct bearing on our national political, economic, social and military situation. The representatives of Suriname have spoken on those issues on several occasions in this Assembly. Allow me to summarize our viewpoint on those problems as briefly as possible.
The unabated arms race continues to poison and pervade the whole international community. It prolongs and even widens the gap between the rich and the poorer nations, as it leads the former to spend much more on arms than on development aid. Furthermore, the arms race wreaks havoc on the life of developing countries, since it induces them from time to time to engage in hostilities against their brother States. This ever growing madness must therefore be brought to an end.
We firmly believe that the promotion of international peace and security requires continuing action by States aimed at the prevention of war, the removal of various threats to peace including the nuclear threat, respect for the principle of non-use of force, disarmament, development, the elimination of racial discrimination and the peaceful settlement of international disputes.
Consequently, the Government of Suriname has on many occasions expressed its grave concern at the continuing escalation of the arms race, in particular the race in nuclear weapon and other weapons of mass destruction. We sincerely hope that the forthcoming summit conference between President Reagan and
General Secretary Gorbachev will generate progress in the disarmament negotiations.
In our opinion, the early convening of an international conference on disarmament and development is of great importance. In this connection, I might point out that we in Suriname commemorated the United Nations International Year of Peace in a fitting manner. Amongst the activities undertaken by our Government I should like to mention only the holding of a competition for our students on the meaning of the International Year of Peace.
Another disquieting issue of the 1980s is the systematic weakening of multilateral oo-operation. Some of the countries which in the past initiated and provided substantial support for multilateral efforts for creating an open, democratic and equitable world order now seem to be having second thoughts and even question the validity of the United Nations system. A retreat from our multilateral system at a time when actual developments, both in relation to world peace and to the world economy, seem to demand its strengthening is regrettable.
My Government expresses its deep concern at the stresses and strains which face multilateral co-operation and the danger of drifting away from order, stability, predictability and rules, and towards arbitrariness, uncertainty and the exercise of raw power. This poses a great threat to the weaker members of the international community. It is our conviction that nothing could be more valuable for wot Id peace than a firm re-commitment of Member States to the obligations under the Charter, and to its principles and purposes.
For these reasons my Government welcomes the report of the united Nations High-Level Ex per ts Group of 18 which will be dealt with during this session.
We still believe that coexistence between States should be based on the principles of non-intervention and no-interference in the affairs of other States. A violation of those principles, be it active or passive, inexorably leads to the disturbance of friendly relations between nations. The use of economic coercive measures against a State, if not ratified by the world Organization or a regional legal system, is considered illegal interference in the internal affairs of that State.
For those reasons, we have voiced our protest on many occasions against the unilateral suspension by the Kingdom of the Netherlands of the international Treaty on Development Co-operation concluded between our countries. We hope that the Government of the Netherlands will change its position on this matter in the near future, as this constitutes a serious obstacle for guiding our bilateral relations bade to normalcy.
Before turning to some specific country issues, I feel the necessity to mention briefly a worldwide scourge. The problem of illicit traffic in narcotic drugs and drug addiction is assuming world proportions and we share the growing concern of nations over this question. The serious and damaging impact on our societies deserves the special attention of the international community. Suriname is a party to various conventions dealing with the problems of drug trafficking. A special Narcotic Drugs Council was recently instituted in order to deal with this natter. Our authorities co-operate with their colleagues from other countries who are charged with combating illicit drug activities.
During the Eighth Summit of the Non-Aligned Movement in Harare we restated our position on the issues of Namibia and apartheid. The Government of Suriname has consistently stated its position on the question of Namibia by codetermine the dilatory tactics of the Government of South Africa on that issue.
Once again my Government wishes to pledge its solidarity with those countries and organizations, in particular the South West Africa People's Organization (SWAPO) and the African National Congress (ANC), which are continuing their valiant struggle to achieve freedom for the Namibian and South African peoples.
The reign of terror waged by the Pretoria regime has led to turmoil and more bloodshed in southern Africa. We, the Members of the United Nations, cannot sit idly by while this tragedy is deepening day by day. As a Member of this Organization, we are obliged to do whatever is possible to put an end to that terror and to force the Pretoria regime to change its cruel attitude towards the peoples of South Africa and Namibia.
We also express the hope that in the Korean question reason will prevail over distrust and conflicting ideologies and that the Korean Peninsula may be reunified through negotiations between the parties concerned.
Our positions on the Middle East problem and the war between Iraq and Iran are well known. We call upon all the parties concerned to spare no efforts aimed at finding a rapid and peaceful solution to those questions, because they gravely endanger world peace and security.
It would be a shortcoming not to mention in this context the debt issue specifically, it being one of the most acute problems of our time. We disagree with those who would like to limit the discussion of that problem to the international financial institutions in Washington. We believe that the United Nations is still the most viable forum to deal with this matter and that our world Organization can play a role of vital importance in this field. For that reason my delegation fully endorses the decision of the developing countries, through the Group of 77, to include an item on this issue in the Assembly's agenda.
On several occasions we have expressed the hope that the Contadora process would bring an end to the suffering of the peoples of Central America. While  some of us now seem to question the possibility of reaching a regional agreement through the Contadora process, we in Suriname still believe that Contadora presents the best opportunity to achieve a comprehensive peaceful solution. We therefore urge the international community not to despair and lose hope, but to continue to endorse and support that praiseworthy initiative.
I would be remiss if I did not briefly focus the attention of the members of the General Assembly on the question of the demilitarization of the Caribbean region.The Caribbean region, as representatives know, is mainly composed of small States which are highly vulnerable to economic and military threats. Bearing in mind that those States are an integral part of our. international political system, there can be no doubt that they are entitled to protection by the world community against those economic and military threats.
Recent studies have made us aware of the growing danger that those States may be victimized by well-financed terrorist groups belonging to a growing sinister international underworld. Though this may sound like a bad novel, there are strong indications - and, indeed, sufficient proof - of the existence of such terrorist groups bait on overpowering such small and vulnerable States in order to find a safe haven for large amounts of money acquired by illegal means in other countries.
I should now like to explain the principal reason for my returning to address the Assembly. As I said at the outset, developments of major political importance have taken place in my country. We thought it appropriate to inform the members of our world Organization about those developments, since we are well aware of tht efforts made by others to distort world opinion with regard to our country. Those efforts are aimed mainly at establishing the image that Suriname is governed by a military dictatorship wielding its power indiscriminately, without regard for the rule of law and without respect for the fundamental rights o£ man. Some of our adversaries, moreover, have tried to link us to certain Power centers, notwithstanding our sincere adherence to the principles of the Non-Aligned Movement.
The continuous flow of false and mendacious information has undoubtedly had some negative effect, particularly since we are a small country which lades adequate means and manpower to counter that malicious publicity. But we ate fortunate in being able to note that Suriname and its Government have many friends and that the overwhelming majority of observers of our national scene have maintained excellent relations with us. We are grateful to those that continue to
appreciate us as we really are. We are also most grateful to our many friends who recognize that we are a country in which the military and civilians are working together to establish a real democracy based on the freedom of our citizens and the respect for the rule of law, in particular regarding the fundamental freedoms of man.
We are well aware that our adversaries continue to question our good intentions and seem to be blind to the fact that we are not a military dictatorship, but are governed by law and respect for the fundamental rights of man. However, the military in the Republic of Suriname has succeeded in establishing a sincere partnership. These are the simple facts, and we in Suriname submit them to the judgment of the international community.
As I said earlier, our representatives have in the past regularly informed the Assembly on developments in Suriname. One of the main things that has taken place since I last addressed this body is undoubtedly the conclusion of an agreement with the major political parties. The agreement is based on the four renovations pledged to the people of the Republic of Suriname what we started our revolution in February 1980. At that time, we committed ourselves to renewing the socio-economic, social, political and administrative, and educational order of our society. That agreement, signed by me in my capacity as Leader of the Revolutionary Movement and Chief of the Armed Forces on the one hand and the leaders of those political parties on the other, provides also foe the preparation of a draft constitution.
That draft constitution will outline the authority of the main organs of State as well as the fundamental human rights of our citizens. The draft constitution must be completed by our National Assembly before 1. April next year and subsequently submitted to our citizens through a referendum
I should like to point out that the political parties are now participating in both the supreme Policy Council and the Council of Ministers. There can therefore be no doubt that the representatives of those political parties, who, together with the representatives of the labor movement, the business community and the revolutionary movement, constitute the two Councils, are fully involved in the process aimed at establishing a real democracy in Suriname.
I should also like to emphasize that a main task of the new Council of Ministers is to see to it that the pledges we made to our people to establish a real democracy will be duly and faithfully implemented. We in Suriname believe that this process will proceed according to plan. However, as a pragmatic person, I should like to inform the Assembly that our adversaries will spare no effort to disturb and undermine that process.
In recent years those adversaries have, for example, consistently tried to send mercenaries to our country with the intention of causing chaos, disruption and death. As recently as July of this year a heavily armed group of mercenaries, which had most probably been organized by persons residing in the Netherlands, was arrested by the police authorities in the United States of America. These mercenaries, for the most part, common criminals, are now on trial by that country's judicial authorities. Terrorist groups, generally established in the Netherlands, are now supporting a group of bandits engaged in terrorist activities in the eastern part of our country.
When I speak of terrorism I mean those acts condemned by clear and specific resolutions adopted by the Assembly. The Government of the Republic of Suriname has requested the Government of the Netherlands to take a more active stand against those terrorist groups, particularly since those terrorists are largely recruited and financed in the territory of that country. I can assure the Assembly that our Government will overcome these troublesome events, and in this context I should like to express our sincere gratitude to the Movement of Non-Aligned Countries, which, at its recent summit conference in Harare, vigorously condemned those terrorist activities.
I should like to quote from the final document of that conference:
"The Heads of State or Government reiterated their support for and solidarity with the people and the Government of the Republic of Suriname in their efforts aimed at preserving their independence and sovereignty. They welcomed the latest developments in Suriname with regard to the process of democratization through national dialog which resulted in the formation of an interim Government based on the widest representation ever brought together in the country's history.
"The Heads of State or Government observed that foreign interventionist circles aided by contracted foreign mercenaries and local criminal elements were putting dangerous obstacles in Suriname's way through counterrevolutionary activities and that mercenary activities had taken place in the eastern border area, resulting in the loss of life of Surinamese civilians and soldiers. They condemned these acts and appealed to the Governments concerned to take all steps to avoid their territory being used for the activities of mercenary groups which hindered development, stability and peace in the country and which promoted unrest in the region.
"The Heads of State or Government also expressed their deep concern at measures taken and continuing attempts by certain Governments to exert pressures which had an adverse effect on the political, economic and social development of Suriname.
"They urged them to stop these measures and expressed the hope that the Governments concerned would engage in a frank, fair and meaningful dialog
without coercion or any other form of interference in order to arrive at a solution on the basis of mutual respect end in the interest and well-being of the people of Suriname."
The policy of the integration of Suriname into our own Latin American and Caribbean region is one of the leading principles of our Government. We are therefore intensifying our relationship with the fraternal nations in the region, particularly with neighboring countries, as we are determined to fortify our links with the Latin American economic system as well as with the regional Caribbean system, CARICOM.
The guiding principle of our revolution in 1980 was, and continues to be, the establishment of one nation from the various ethnic groups in Suriname - a truly independent nation that would be able to chart its course and determine its own destiny. In trying to realize that objective of a new and unified nation, we have suffered many set-backs, but we have weathered the stores that have faced us.
During those difficult times, we had to deal with adversaries, but we also met many friends on the path. I should like to thank those friends who supported our Government and people and who continue to show them friendship.
In conclusion, I should like to assure the Assembly that on our way to a real and true democracy and on the path leading to a new and viable nationc we will continue to abide by the principles on which our Organization is based.
The PRESIDENT-. On behalf of the General Assembly, I wish to thank the Head of Government of the Republic of Suriname for the important statement that he has just made.


